 In theMatter of THE CROSLEY CORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTSCase No. 9-R-1845.-Decided March 7, 1946Mr. Paul W. Deubery,of Cincinnati, Ohio, for the Company.Mr. D. J. Omer,of Cincinnati, Ohio, for the I. A. M.Mr. James E. Reilly,of Cincinnati, Ohio, for the I. B. E. W.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists, herein called the I. A. If., alleging that a question affecting com-merce had arisen concerning the representation of employees of TheCrosley Corporation, Cincinnati, Ohio, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Louis S. Penfield, Trial Examiner.The hearing was held at Cincinnati, Ohio, on July 20 and November16, 1945.The Company, the I. A. M., and Local B-1061, Interna-tional Brotherhood of Electrical Workers, A. F. L., herein called the1.B. E. W., appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINOs OF FACT1.THE BUSINESSOF THE COMPANYThe Crosley Corporation, an Ohio corporation, has its principaloffices in Cincinnati, Ohio, where it is now engaged in the manufac-66 N. L.R. B., No. 43.349 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDture of civilian radio equipment.'During the year 1944, the Companypurchased for use in its manufacturing operations, raw materialsvalued in excess of $10,000,000, of which more than 75 percent wasobtained from points outside the State of Ohio.During the sameperiod, the Company's finished products exceeded $50,000,000 invalue, of which more than 90 percent was shipped to points outsidethe State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.,II. ,TIIE ORGANIZATIONS INVOLVEDInternational Association of Machinists is a labor organizationadmitting to membership employees of the Company.International Brotherhood of Electrical Workers is a labor organ-ization affiliated with the American Federation of Labor, admitting tomembership employees of the Company.III.TIIE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the I. A. M. asthe exclusive bargaining representative of certain employees of theCompany until the I. A. M. has been certified by the Board in anappropriate unit.2A statement of, a Board agent, introduced into evidence at thehearing, indicates that the I. A. M. and the I. B. E. W. each repre-sents a substantial number of,employees in the unit hereinafter foundappropriate 3We find thata question affecting commerce has arisen concerningthe. representation of, employees of the Company, within the mean-ing of Section,9 (c) and Section 2 (6) and (7) of the Act.1Prior to the termination of hostilities,the Company manufactured radio and radarequipment for the armed services and also at another plant not presently in operation,manufactured certain secret electrical equipment for the U. S. Navy.2 The Company gave as the reason forits refusal to recognize the I. A. M. as bar-gaining representative the existence, of a union-shop agreement with the I.B.E.W.covering,among others,the employees herein concerned.This contract has since ex-pired and has been replaced by a new contract negotiated and signed during the pendencyof the present proceedings.:There Is no contention that either contract constitutesa bar to the present proceedings.s The Field Examiner reportedthat theI.A.M. and the I. B. E W.had submittedmembership records indicatingthat theI.A. M. had 79 members and that the I. B. E. W.had,85 members among-the employees on the Company'spayroll of May 23, 1945, withinthe unit claimed appropriateby the I A.Al.There are approximately 148 employeesin the claimed appropiiate unit.I THE CROSLEY CORPORATION351IV.THE APPROPRIATE UNIT; THE DETERMINATIONOF REPRESENTATIVESThe I. A. M. seeks a craft unit of machine toolroom and modelshop employees employed in the Company's Plant No. 2, which is theonly plant of the Company now operating in the Cincinnati area .4The I. B. E. W. contends that only a plant-wide unit is appropriatein view of the history of collective bargaining between the I. B. E. W.and the Company. The latter takes no position with respect to theappropriate unit.The record reveals that although the I. B. E. W. has bargainedwith the Company upon a plant-wide basis since 1937 and has obtainedthrough a series of contracts substantial benefits for all employees,including the craft employees herein concerned, the latter were or-ganized asa group prior to the advent of the I. B. E. W. among theCompany's employees; that the I. B. E. W. has in effect recognizedthe appropriateness of a separate craft unit for the machinists'group :5 (1) by an oral agreement extending from 1937 to 1944 whichexempts the machinists' group from the requirement of maintainingmembership in the I. B. E. W. under the provisions of the latter'sunion-shop agreement; and (2) by a stipulation with respect to thesettlement of a work stoppage called by the machinists' group inMarch of 1945, which stipulation provides,inter aria,that the "I. A.M. will have jurisdiction of all employees in the toolroom and modelshop of plant 2, under the agreement between International Brother-hood of Electrical Workers and Crosley Corporation in plants 2 and9."In addition thereto, it appears that the machinists' committeehas, with the consent of the I. B. E. W., bargained separately forthe machinists' group with respect to wage rate classifications andhas alone handled all grievances for the machinists' group from 1927to 1938 and from 1941 to the latter part of 1944.Members of themachinists' group in Plant No. 2 have not been members of the I. B.E. W. from 1927 to 1938, and although serving in an advisory capac-ity, they have not been members of the I. B. E. W. bargaining com-mittee which has negotiated with the Company upon a plant-widebasis.Employees in the machinists' group have resisted through thework stoppage above mentioned, any attempt on the part of theI.B. E. W. to make them join the latter organization, and followinga settlement of such work stoppage, the machinists similarly resisted4Until the termination of hostilities the Company operated in this area a secondplant known as Plant No.9 in which there were employed tool and machine employeessimilar to those in the plant now under consideration.6The Board has considered,among other factors warranting the severance of a craftgroup, the fact that the contracting union has recognized that the craft employeesconstituted a group separate and apart from other employees.SeeMatter of SymsngtonGould corporation,53 N. L.It.B 552, at 555;Matterof Standard Oil Company ofj1'ew Jersey,LouisianaDivision,61 N, L. R B 1344, 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDan attempt by the Company to secure volunteers from among thetoolroom employees for transfer to another plant where they wouldbe required to become members of the I. B. E. W.While we have held in certain instances that, where members of acraft merge their interests with those of other production and main-tenance employees and acquiesce in being represented as part of aplant-wide bargaining unit, they will not thereafter be awarded theright of separate representation,6 we have also recognized the rightto self-determination on the part of craft employees who have main-tained their group identity, and have protested inclusion in the largerunit, particularly where membership in the craft group has existedprior to the establishment of the plant-wide unit and no considerationwas given to the merits of a separate craft unit upon the occasion ofthe establishment of such plant-wide unit .7Under the circumstances of the present case, we are of the opinionthat the bargaining history of the Company is not determinative ofthe present issue and that the toolroom and model shop employeesherein concerned have not, by their actions during the period coveredby the bargaining history aforesaid, conducted themselves as to inducethe Board to deny them separate representation by their own craftorganization for the purposes of collective bargaining."Accordingly,we find that the craft employees among the toolroom and model shopemployees may constitute a separate bargaining unit,9 or be includedin the existing more comprehensive unit.Before making a finaldetermination with respect to the appropriate unit, however, we shallfirst ascertain the desires of the employees themselves as reflected inan election.Upon the results of this election will depend, in part, ourdetermination with respect to the appropriate unit.We shall direct that an election by secret ballot be conducted among,all the Company's toolroom and model shop employees at the Com-pany's Cincinnati, Ohio, Plant No. 2, excluding tool crib attendantsilaborers employed in the toolroom, stock chasers, stock checkers, tool-room attendants, foremen, and all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, whoE See Matter ofYork Corporation,61 N. L. R. B. 462;Matter of International Mineralsand Chemical Corporation,62 N. L.R. B. 655;Matterof SinclairRefining Company,64 N. L.R.B. 611.7SeeMatter of StandardOilCompany of New Jersey, LouisianaDivision, 61 N. L. R. B.1344;Matter of Columbus Bolt Works Company,62 N.L.R. B. 978.e SeeMatter of General Electric Company(Lynn RiverWorksand Everett Plant),58 N. L.R. B. 57;Matter of Phelps Dodge Corporation,60 N. L.R. B. 1431.supra.The record in the present instance discloses that there hasnever been an election among the employees concerned and that the plant-wide unitwas apparently established by recognition on the part of the Company without con-sideration given to the merits of a separate craft unit for members of the machinists'group. THE CROSLEYCORPORATION353were employed during the pay-roll period immediately preceding thedate of the Direction of Election, subject to the limitations and addi-tions set forth therein, to determine whether they desire to be rep-resented by the I. A. M. or the I. B. E. W. If a majority in thisvoting group select the I. A. Al. as their bargaining representative,they will have thereby indicated their desire to constitute a separateappropriate unit. If, however, a majority of these employees choosethe I. B. E. W., then they will have thereby indicated their desire toremain part of the established plant-wide unit.The I. B. E. W. contends that employees laid off on or after August14, 1945, as the result of the cancellation of war contracts should befound eligible to vote.Although, as a general rule, employees laidoff subject to recall under seniority provisions of a collective bargain-ing agreement have been found eligible to vote as employees tem-porarily laid off,10 the record discloses in the present instance thatthe Company's peacetime group of toolroom and model shop em-ployees has apparently become stabilized with little likelihood thatany substantial number of laid-off employees in this group will berecalled within the foreseeable future.Accordingly, we find that, inthe absence of any reasonable expectancy of reemployment in the nearfuture, employees laid off as the result of the cancellation of warcontracts are ineligible to vote."DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The CrosleyCorporation, Cincinnati, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the voting group set forth in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporar-ily laid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding10 SeeMatter ofNoblitt Sparks Industries,Inc., 64 N. L.R. B. 1501.ss See MatterofLincoln Casket Company,65 N. L.It.B. 182.686572-46=24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by InternationalAssociation of Machinists, or by International Brotherhood of Elec-tricalWorkers,A. F. L., for the purposes of collective bargaining,or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.